      Case 1:19-cv-09038-GBD-SDA Document 142 Filed 02/17/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                      2/17/2021
 Dino Antolini,

                                 Plaintiff,
                                                                1:19-cv-09038 (GBD) (SDA)
                     -against-
                                                                ORDER
 Amy McCloskey, et al.,

                                 Defendants.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       WHEREAS, on February 10, 2021, Defendants filed a Letter Motion to compel the

deposition of Plaintiff Dino Antolini, which previously had been noticed by Defendants to occur

on October 21, 2020 and February 11, 2021 (see Defs.’ 2/10/21 Ltr. Mot., ECF No. 140); and

       WHEREAS, in his response filed yesterday evening, Plaintiff’s counsel states that Plaintiff

is “unable to verbally participate in his deposition,” that Plaintiff’s speech “is almost

unintelligible,” that Plaintiff “suffers from Bell’s Palsy on one side of his mouth” and that Plaintiff

“has now been afflicted on the other side of his mouth” (Pl.’s Resp., ECF No. 141); and

       WHEREAS, under all the facts and circumstances leading up to the present, the Court finds

that Plaintiff’s response to the pending Letter Motion is deficient and does not provide an

adequate basis for the Court to decide the issues before it.

       NOW, THEREFORE, it is hereby ORDERED, as follows:

       1. No later than Monday, February 22, 2021, Plaintiff’s counsel shall file two sworn

           affidavits or declarations — one from the Plaintiff himself and one from Plaintiff’s

           counsel — that set forth (a) the precise nature of the affliction(s) to Plaintiff’s mouth;

           (b) the onset date(s) of Plaintiff’s mouth-related affliction(s); (c) the name, address
     Case 1:19-cv-09038-GBD-SDA Document 142 Filed 02/17/21 Page 2 of 2




            and telephone number for Plaintiff’s treating physician so that testimony may be

            obtained from such physician, as needed; and (d) the names and case numbers for

            any litigation where Plaintiff gave deposition testimony, or testified under oath in a

            court proceeding, and the date(s) of such testimony.

         2. Plaintiff hereby is given leave to redact from the documents required to be filed by

            paragraph 1 of this Order information regarding Plaintiff’s medical condition that has

            not already been filed by Plaintiff on the public docket. If any redactions are made,

            unredacted versions of the documents concurrently shall be filed under seal on the

            ECF docket.

         3. No later than Thursday, February 25, 2021, Defendants shall file their reply papers in

            respect of their Letter Motion.

         4. A remote hearing shall be held at 11 a.m. on Tuesday, March 2, 2021 to address the

            pending Letter Motion. Plaintiff himself shall participate in the hearing. For the audio

            portion of the hearing, at the scheduled time, Plaintiff, Plaintiff’s counsel and

            Defendants’ counsel separately shall call the Court's conference line at 888-278-0296

            and enter access code 6489745. The Court also requires attendance by video of all

            participants in this hearing. A link for the video portion of the hearing shall be emailed

            to counsel in advance of March 2, 2021.

SO ORDERED.

Dated:          New York, New York
                February 17, 2021

                                                       ______________________________
                                                       STEWART D. AARON
                                                       United States Magistrate Judge


                                                  2
